                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND DIVISION

                                                §
In re:                                          §         Chapter 11
                                                §
YUMMY HOLDINGS, LLC, et al.                     §         Case No. 19-70069-TMD
                 Debtors.##                     §         (Jointly Administered Under
                                                §         Case No. 19-70067-tmd)

                  GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS' SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                          Introduction

       On May 16, 2019 (the “Petition Date”), Tajay Restaurants, Inc., Yummy Seafoods,
LLC, and Yummy Holdings, LLC (each a “Debtor,” collectively, the “ Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”).

        Pursuant to the requirements of Bankruptcy Code Section 521 and Rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors, with the
assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
“Schedules”) and Statements of Financial Affairs (the “Statements”) with the United States
Bankruptcy Court for the Western District of Texas (the “Bankruptcy Court”).

       Mr. Omar Misleh is the General Counsel of the Debtors and has signed each of the
Schedules and Statements as the Debtors' authorized representative. In reviewing and signing
the Schedules and Statements, Mr. Misleh has relied upon the efforts, statements and
representations of various personnel employed by the Debtors. Mr. Misleh has not (and could
not have) personally verified the accuracy of each statement and representation contained in
the Schedules and Statements, including statements and representations concerning amounts
owed to creditors.

        These Global Notes, Methodology and Specific Disclosures Regarding the Debtors'
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in and comprise an integral part of each of the Debtors'
Schedules and Statements. The Global Notes should be referred to and reviewed in connection
with any review of the Schedules and Statements.

       The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor.


                                                1
4841-9336-2842.1
Additionally, the Schedules and Statements contain unaudited information that is subject to
further review and potential adjustment, and reflect the Debtors' commercially reasonable best
efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.

        In preparing the Schedules and Statements, the Debtors relied upon financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised or
subsequent information, may cause a material change to the Schedules and Statements. Thus, the
Debtors are unable to warrant or represent the Schedules and Statements are without inadvertent
errors, omissions or inaccuracies. Accordingly, the Debtors reserve all of their rights to amend,
supplement or otherwise modify the Schedules and Statements as is necessary and
appropriate. Notwithstanding the foregoing, the Debtors shall not be required to update,
amend or supplement the Schedules and Statements, but reserve the right to do so.

                         Global Notes and Overview of Methodology

        Reservation of Rights. Nothing contained in the Schedules and Statements shall
constitute a waiver of the Debtors' rights or an admission with respect to their chapter 11
cases, including, without limitation, any issues involving substantive consolidation, equitable
subordination, offsets or defenses and/or causes of action arising under, inter alia, the
provisions of Chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws.

        Description of Cases. On the Petition Date, the Debtors filed voluntary petitions for
relief pursuant to Chapter 11 of the Bankruptcy Code. The Debtors are operating their
businesses and managing their properties as debtors-in-possession pursuant to Bankruptcy
Code Sections 1107(a) and 1108. No trustee or examiner has been requested in these chapter
11 cases.

        On May 20, 2019, the Bankruptcy Court entered an Order Granting Motion for Joint
Administration directing the procedural consolidation and joint administration of the Debtors'
chapter 11 cases [Docket No. 23]. On June 4, 2019, the United States Trustee for the Western
District of Texas appointed the Official Committee of Unsecured Creditors (the “Creditors'
Committee”) [Docket No. 79] pursuant to section 1102(a)(1) and (b)(1) of the Bankruptcy
Code.

        Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome
and an inefficient use of estate assets for the Debtors to obtain current market valuations for all
of their assets. Accordingly, unless otherwise indicated, the Debtors' Schedules and Statements
reflect net book values as of the Petition Date. Market values of these assets may vary, at some
times materially, from the net book value of such assets. Additionally, because the book
values of assets such as franchise rights may materially differ from their fair market values,
the fair market values are listed as unknown as of the Petition Date. Furthermore, assets
which have fully depreciated or were expensed for accounting purposes do not appear in these
Schedules and Statements as they have no net book value.

         Recharacterization. Notwithstanding the Debtors' commercially reasonable best efforts


                                                 2
4841-9336-2842.1
to properly characterize, classify, categorize or designate certain claims, assets, executory
contracts, unexpired leases and other items reported in the Schedules and Statements, the
Debtors may nevertheless have improperly characterized, classified, categorized, designated or
omitted certain items. Accordingly, the Debtors reserve all of their rights to recharacterize,
reclassify, recategorize, redesignate, add or delete items reported in the Schedules and
Statements at a later time as is necessary and appropriate, as additional information becomes
available.

        Liabilities. The Debtors allocated liabilities between the prepetition and postpetition
periods based on the information and research conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between the prepetition and
postpetition periods may change. Accordingly, the Debtors reserve all of their rights to amend,
supplement or otherwise modify the Schedules and Statements as is necessary and appropriate as
they determine in their sole and absolute discretion.

       The liabilities listed on the Schedules do not reflect any analysis of claims pursuant to
Bankruptcy Code Section 503(b)(9). Accordingly, the Debtors reserve all of their rights to
dispute or challenge the validity of any asserted claims under Bankruptcy Code Section
503(b)(9) or the characterization of the structure of any such transaction or any document or
instrument related to any creditor's claim.

         Insiders. For purposes of the Schedules and Statements, the Debtors define “insiders”
pursuant to section 101(31) of the Bankruptcy Code to include the following: (a) directors; (b)
officers; (c) shareholders holding in excess of 5% of the voting shares of one of the Debtor
entities (whether directly or indirectly); (d) relatives of directors, officers or shareholders of the
Debtors (to the extent known by the Debtors); (e) persons in control; and (f) Debtor/non-Debtor
affiliates.

        Persons listed as “insiders” have been included for informational purposes only. The
Debtors do not take any position with respect to: (a) such person's influence over the control of
the Debtors; (b) the management responsibilities or functions of such individual; (c) the
decision-making or corporate authority of such individual; or (d) whether such individual
could successfully argue that he or she is not an “insider” under applicable law, including the
federal securities laws, or with respect to any theories of liability or for any other purpose.

        Classifications. Listing a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
“priority,” (c) Schedule E/F as “unsecured” or (d) listing a contract or lease on Schedule G as
“executory” or “unexpired,” does not constitute an admission by the Debtors of the legal rights
of the claimant or a waiver of the Debtors' rights to recharacterize or reclassify such claims or
contracts or leases or to setoff of such claims.

       Claims Description. Schedules D and E/F permit each of the Debtors to designate a
claim as “disputed,” “contingent” and/or “unliquidated.” Any failure to designate a claim on
a given Debtor's Schedules as “disputed,” “contingent” or “unliquidated” does not constitute
an admission by that Debtor that such amount is not “disputed,” “contingent” or
“unliquidated,” or that such claim is not subject to objection. The Debtors reserve all of their


                                                  3
4841-9336-2842.1
rights to dispute, or assert offsets or defenses to, any claim reflected on their respective
Schedules and Statements on any grounds, including liability or classification. Additionally, the
Debtors expressly reserve all of their rights to subsequently designate such claims as “disputed,”
“contingent” or “unliquidated.” Moreover, listing a claim does not constitute an admission of
liability by the Debtors.

        Causes of Action. Despite reasonable efforts, the Debtors may not have identified
and/or set forth all of their (filed or potential) causes of action against third parties as
assets in their Schedules and Statements. The Debtors reserve all of their rights with respect to
any causes of action against third parties and nothing in the Global Notes or the Schedules and
Statements shall be deemed a waiver of any such causes of action which are expressly reserved.

        Inter-Company Balances. As set forth in Debtors' Motion for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
System, (B) Pay Any Prepetition or Postpetition Amounts Outstanding on Account of the Bank
Fees, (C) Maintain Existing Business Forms in the Ordinary Course of Business, and
(D) Continue to Perform the Intercompany Transactions Consistent with Historical Practice,
and (II) Granting Related Relief [Docket No. 4] (the “Cash Management Motion”), the Debtors
and certain of their non-debtor affiliates transfer cash pursuant to the Debtors' centralized cash
management system.

        Summary of Significant Reporting Policies. The following             is   a   summary   of
significant reporting policies:


                   a.   Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                   b.   Totals. All totals that are included in the Schedules
                        and Statements represent totals of all known amounts.
                        To the extent there are unknown or undetermined
                        amounts, the actual total may be different than the listed
                        total.

                   c.   Excluded Assets and Liabilities. The Debtors have
                        excluded certain accrued liabilities, including accrued
                        wages, salaries, and employee benefits and tax
                        accruals from the Schedules. As discussed in further
                        detail below, the wages, salaries, and employee benefits
                        were paid postpetition with Bankruptcy Court approval.
                        the Certain other immaterial assets and liabilities may
                        also have been excluded.

                   d.   Liens. Property, inventory and equipment listed in the
                        Schedules may be presented without consideration of
                        any liens that may attach (or have attached) to such

                                                  4
4841-9336-2842.1
                            property and equipment.

                   e.       Currency. Unless otherwise indicated, all amounts are
                            reflected in U.S. dollars.

       Global Notes Control. In the event that the Schedules and Statements differ from the
foregoing Global Notes, the Global Notes shall control.

                        Specific Disclosures with Respect to the Debtors' Schedules

       Schedule A/B. Unless indicated otherwise, asset values described in Schedule A/B are
representative of values reflected on the Debtors' May 16, 2019 balance sheet.

       Schedule A/B, Part 1. Details with respect to the Debtors' cash management system
and bank accounts are provided in the Cash Management Motion.

        Schedule A/B7. The Bankruptcy Court, pursuant to the Debtors' Motion for Entry of
Interim and Final Orders (I) Authorizing Debtors' Proposed Form of Adequate Assurance of
Payment to Utility Companies, (II) Establishing Procedures for Resolving Objections by Utility
Companies, and (III) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
Service [Docket No. 8], has authorized the Debtors to provide adequate assurance of payment
for future utility services, including a deposit in the amount of $29,000.00. Such deposits are
not listed on Schedule A/B7, which was prepared as of the Petition Date.

       Schedule A/B11: Schedule A/B11 does not include credit card receivables or
intercompany receivables. The Debtors do not track credit card receivables on a daily basis, and
it would be unduly burdensome and cost prohibitive to investigate what amounts were
outstanding as of the Petition Date. The Debtors believe all credit card receivables that were
outstanding as of the Petition Date have been collected. Intercompany receivables are listed in
Schedule A/B77.

        Schedules A/B22, A/B39-41 and A/B50. For inventory, supplies, and equipment listed
in Schedules A/B22, A/B39-41 and A/B50, the Debtors have included the combined net book
value and the estimated liquidation value. The Debtors do not maintain a detailed list of their
inventory, supplies, or equipment. The inventory and supplies are being sold and replenished in
the ordinary course of business. The equipment was purchased over a decade before the Petition
Date and spread out among the Debtors' individual store locations. Therefore, it would be unduly
burdensome and cost prohibitive for the Debtors to attempt identify specific numbers and values
of individual categories of inventory, supplies, and equipment.

       Schedule A/B75. In the ordinary course of their businesses, the Debtors may have
accrued, or may subsequently accrue, certain rights to causes of action, counterclaims, setoffs,
refunds with their suppliers and service providers. Any such rights which are unknown to the
Debtors or not quantifiable as of the Petition Date are not listed on Schedule A/B75.

         Schedule D. Except as otherwise agreed pursuant to a stipulation or as otherwise


                                                      5
4841-9336-2842.1
provided by an order entered by the Bankruptcy Court, the Debtors reserve their rights to
dispute or challenge the validity, perfection or immunity from avoidance of any lien purported
to be granted or perfected in any specific asset of a secured creditor listed on Schedule D of
any Debtor. Moreover, the Debtors reserve all of their rights to dispute or challenge the
secured nature of any such creditor's claim or the characterization of the structure of any such
transaction or any document or instrument related to such creditor's claim. The descriptions
provided in Schedule D are solely intended to be a summary and not an admission of liability.

        Schedule E/F, Part 1. The Bankruptcy Court has authorized the Debtors, in their
discretion, to pay certain liabilities that may be entitled to priority under the applicable
provisions of the Bankruptcy Code. For example, on May 20, 2019, the Bankruptcy Court
entered the Interim Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages,
Benefits and Other Compensation, and (B) Continue Employee Compensation and Employee
Benefits Programs, and (II) Granting Related Relief [Docket No. 18], authorizing the Debtors to
pay or honor certain prepetition obligations with respect to employee wages, salaries and other
compensation, reimbursable employee expenses and employee medical and similar benefits.
Those claims have been paid and are not included on Schedule E/F, Part 1.

        The claims listed on Schedule E/F, Part 1 arose or were incurred on various dates; a
determination of the date upon which each claim arose or was incurred would be unduly
burdensome and cost prohibitive. Accordingly, not all such dates are included for each claim. All
claims listed on Schedule E/F, Part 1, however, appear to have arisen or to have been incurred
before the Petition Date.

        Schedule E/F, Part 2. The Debtors have used their commercially reasonable best efforts
to report all general unsecured claims against the Debtors on Schedule E/F, Part 2 based upon the
Debtors' existing books and records as of the Petition Date. The claims of individual creditors for,
among other things, products, goods or services are listed as either the lower of the amounts
invoiced by such creditor or the amounts entered on the Debtors' books and records and may not
reflect credits or allowances due from such creditors to the applicable Debtor. The Debtors
reserve all of their rights with respect to any such credits and allowances including the right to
assert objections and/or setoffs with respect to same. Schedule E/F, Part 2 does not include
certain deferred charges, deferred liabilities, accruals or general reserves. Such amounts are,
however, reflected on the Debtors' books and records as required in accordance with GAAP. Such
accruals are general estimates of liabilities and do not represent specific claims as of the Petition
Date. The Debtors have made every effort to include as a contingent, unliquidated or disputed the
claim of any vendor not included on the Debtors' open accounts payable that is associated with an
account that has an accrual or receipt not invoiced.

       To the extent they are known, Schedule E/F, Part 2 reflects the prepetition amounts
owing to counterparties to executory contracts and unexpired leases. Such prepetition amounts,
however, may be paid in connection with the assumption or the assumption and assignment of an
executory contract or unexpired lease. Additionally, Schedule E/F, Part 2 does not include
potential rejection damage claims, if any, of the counterparties to executory contracts and
unexpired leases that may be rejected.

       Schedule G. The Debtors' businesses are complex. Although the Debtors' existing
books, records and financial systems have been relied upon to identify and schedule executory

                                                  6
4841-9336-2842.1
contracts and unexpired leases at each of the Debtors and diligent efforts have been made to
ensure the accuracy of each Debtor's Schedule G, inadvertent errors, omissions or over-inclusion
may have occurred. Certain information, such as the term of executory contracts or
unexpired leases, may not be included where such information could not be obtained using the
Debtors' reasonable efforts.

        Listing a contract or lease on Schedule G does not constitute an admission that such
contract or lease is an executory contract or unexpired lease or that such contract or lease was
in effect on the Petition Date or is valid or enforceable. The Debtors hereby reserve all of
their rights to dispute the validity, status or enforceability of any contracts, leases or other
agreements set forth on Schedule G and to amend or supplement Schedule G as necessary.
Certain of the contracts and leases listed on Schedule G may contain certain renewal options,
guarantees of payment, indemnifications, options to purchase, rights of first refusal and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth separately on
Schedule G.

       The contracts, leases and other agreements listed on Schedule G may have expired or
may have been modified, amended or supplemented from time to time by various
amendments, restatements, waivers, estoppel certificates, letters, memoranda and other
documents, instruments and agreements that may not be listed therein despite the Debtors' use
of reasonable efforts to identify such documents. In some cases, the contracting party appears
multiple times on Schedule G. This multiple listing is intended to reflect distinct agreements
between the applicable Debtor and such supplier or provider.

        The Debtors reserve all of their rights, claims and causes of action with respect to the
contracts and leases on Schedule G, including the right to dispute or challenge the
characterization of the structure of any transaction or any document or instrument related to a
creditor's claim.

       The Debtors reserve all of their rights to alter or amend these Schedules to the extent
that additional information regarding the Debtor obligor or Debtors' co-obligors on such
executory contracts or unexpired leases becomes available. Certain of the executory contracts or
unexpired leases may not have been memorialized and could be subject to dispute. Executory
contracts that are oral in nature have not been included on Schedule G.

        Omission of a contract or lease from Schedule G does not constitute an admission
that such omitted contract or lease is not an executory contract or unexpired lease. The
Debtors' rights under the Bankruptcy Code with respect to any such omitted contracts or leases
are not impaired by the omission.

        The listing of any contract or lease on Schedule G does not constitute an admission
by the Debtors as to the validity of any such contract or lease or an admission that such contract
or lease is an executory contract or unexpired lease. The Debtors reserve all of their rights to
dispute the validity or effectiveness of any such contract or lease listed on Schedule G or to
amend Schedule G at any time to remove any contract or lease.

         The unexpired leases listed in Schedule G are identified by Store number. The address for


                                                 7
4841-9336-2842.1
each lease may be found in Schedule A/B 55, which identifies each lease by Store number and
address.

        Schedule H. For purposes of Schedule H, the Debtors may not have identified certain
codebtors associated with the Debtors' executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. For example, many of the unexpired
leases originated decades ago, and have been assigned and/or subleased to numerous parties, many
of which may still have contingent liability on the leases. The Debtors have identified their
codebtors to the best of their ability based on their books and records. The Debtors reserve all of
their rights to amend the Schedules to the extent that they identify additional codebtors or
they learn the codebtors listed are not liable on their executory contracts or unexpired leases.

        In the ordinary course of their businesses, the Debtors may be involved in pending or
threatened litigation. These matters may involve multiple plaintiffs and defendants, some or all
of whom may assert cross-claims and counter-claims against other parties. Because all such
claims are contingent, disputed or unliquidated, such claims have not been set forth
individually on Schedule H. Litigation matters can be found on Statement 7.

                   Specific Disclosures with Respect to the Debtors' Statements

        Statement 1. The amounts listed in Statement 1 reflect the revenue for the fiscal years
2017, 2018 and the year to date portion of fiscal year 2019 of each Debtor as such amount is
calculated in the Debtors' records.


        Statement 3. Statement 3 includes any disbursement or other transfer made by the
Debtors except for those made to insiders (see Statement 4) and bankruptcy professionals (see
Statement 11). The amounts listed in Statement 3 reflect the Debtors' disbursements netted
against any check level detail; thus, to the extent a disbursement was made to pay for multiple
invoices, only one entry has been listed on Statement 3. All disbursements listed on Statement 3
are made through the Debtors' cash management system. Additionally, all disbursement
information reported in Statement 3 for a specific Debtor pertains to the bank accounts
maintained by that respective Debtor.

         Statement 7. Information provided in Statement 7 includes legal disputes and
administrative proceedings that are formally recognized by an administrative, judicial or other
adjudicative forum. In the Debtors' attempt to provide full disclosure, the Debtors have also
included workers' compensation and general liability claims being administered by its insurers.
Any information contained in Statement 7 shall not be a binding representation of the Debtors'
liabilities with respect to any of the suits and proceedings identified therein.

        Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
theft and property damage. The Debtors, however, may not have records of all such losses as to
the extent such losses do not have a material impact on the Debtors' businesses or are not
reported for insurance purposes.

         Statement 11. Although all of the Debtors retained or paid the entities and

                                                 8
4841-9336-2842.1
individuals who provided consultation concerning debt consolidation, relief under the
Bankruptcy Code or preparation of a petition in bankruptcy within one year immediately
preceding the Petition Date, all of the payments, or property transferred by or on behalf of a
Debtor for such services, were made by Tajay Restaurants Inc. or Yummy Seafoods, LLC and
are therefore listed on those Debtors' response to Statement 11.

        Statement 26d. The Debtors have identified the parties known to have received financial
statements from the Debtors within two years of the Petition Date. However, the Debtors have
not tracked or maintained a list of the parties provided financial statements. It is possible that the
Debtors may have provided other parties, such as vendors, with financial statements in the
normal course of business, and they reserve the right to amend Statement 26d if they learn that
other parties in fact received financial statements from the Debtors within two years of the
Petition Date.

      Statement 30. All transfers made directly to or for the benefit of insiders are listed in
Statement 4.

                             [Remainder of page intentionally left blank.]




                                                  9
4841-9336-2842.1
 Fill in this information to identify the case
 Debtor name          Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-70069                                                                                     Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                      Current value of
                                                                                                                           debtor's interest

2.     Cash on hand                                                                                                                      $12,192.08

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                Type of account                 Last 4 digits of
                                                                                                   account number
3.1.    Banc First Loyal (Store 31512)                             Checking account                    6   7   2     5                     $832.96

3.2.    Banc First Loyal (Store 31515)                             Checking account                    9   7   1     2                    $5,634.85

3.3.    The Bank NA (Store 31517)                                  Checking account                    1   4   9     7                    $5,626.77

3.4.    First United (Store 31532)                                 Checking account                    4   1   2     7                    $4,426.00
3.5.    Arvest Bank (Store 31534)                                  Checking account                    5   1   1     8                    $5,035.78
3.6.    Commercial Bank (Store 31549)                              Checking account                    4   3   5     5                    $4,889.48
3.7.    Bank of America (Store 31531)                              Checking account                    4   6   0     5                     $686.47

3.8.    Bank of America (Store 31537)                              Checking account                    4   9   9     3                    $1,085.25

3.9.    Bank of America (Store 31542)                              Checking account                    4   9   9     8                     $748.44
3.10. Bank of America (Operating Account)                          Checking account                    4   5   2     0                        $0.00
3.11. Bank of America (Payroll)                                    Checking account                    4   5   2     5                        $0.00




Official Form 206A/B                              Schedule A/B: Assets -- Real and Personal Property                                           page 1
Debtor         Yummy Holdings LLC                                                              Case number (if known)      19-70069
               Name

4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                               $41,158.08


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Utility deposits with AEP Public Service Co. of Oklahoma                                                                               $27,385.00
7.2.    Utility deposit with CenterPoint Energy                                                                                                 $2,300.00
7.3.    Utility deposits with Oklahoma Natural Gas Company                                                                                     $30,420.00
7.4.    Utility deposit with City of Bartlesville                                                                                                 $100.00
7.5.    Utility deposit with City of Tulsa                                                                                                      $1,212.19
7.6.    Utility deposit with OG&E Electric Services                                                                                             $2,795.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

9.     Total of Part 2.
                                                                                                                                               $64,212.19
       Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
11. Accounts receivable

11a. 90 days old or less:                 $0.00                 –                 $0.00                  = .......................                   $0.00
                             face amount                            doubtful or uncollectible accounts

11b. Over 90 days old:                    $0.00                 –                 $0.00                  = .......................                   $0.00
                             face amount                            doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                     $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                                  page 2
Debtor       Yummy Holdings LLC                                                       Case number (if known)    19-70069
             Name

                                                                                       Valuation method              Current value of
                                                                                       used for current value        debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                     $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.

     General description                         Date of the     Net book value of     Valuation method              Current value of
                                                 last physical   debtor's interest     used for current value        debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

     Food and drink, food packaging
     and other supplies                                                 $105,000.00                                             Unknown
23. Total of Part 5
                                                                                                                                     $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value       $105,000.00          Valuation method Book/current values unknown Current value                Unknown
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method              Current value of
                                                                 debtor's interest     used for current value        debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 3
Debtor       Yummy Holdings LLC                                                         Case number (if known)    19-70069
             Name

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                       $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Computers and POS system                                                Unknown                                              Unknown
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                       $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
Debtor        Yummy Holdings LLC                                                       Case number (if known)     19-70069
              Name


 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

          No. Go to Part 9.
          Yes. Fill in the information below.

      General description                                          Net book value of     Valuation method              Current value of
      Include year, make, model, and identification numbers        debtor's interest     used for current value        debtor's interest
      (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

      Fryers, coolers, freezers, tables and chairs, and
      leasehold improvements                                            $691,359.71                                               Unknown
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                       $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

          No. Go to Part 10.
          Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of   Valuation method      Current value of
       Include street address or other description    of debtor's interest   debtor's interest   used for current      debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)   value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 6718 E. Admiral Place
       Tulsa, OK 74115
       Store 31511                                    Lease                              $0.00                                    Unknown

55.2. 600 SE Washington
       Bartlesville, OK 74006
       Store 31512                                    Lease                              $0.00                                    Unknown
55.3. 900 E. Charles Page Blvd.
       Sand Springs, OK 74063
       Store 31515                                    Lease                              $0.00                                    Unknown
55.4. 1762 E. Carl Albert Pkwy.
       McAlester, OK 74501
       Store 31517                                    Lease                              $0.00                                    Unknown



Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 5
Debtor       Yummy Holdings LLC                                                          Case number (if known)    19-70069
             Name

55.5. 1444 S. Peoria Ave.
      Tulsa, OK 74120
      Store 31520                                    Lease                                $0.00                                      Unknown
55.6. 1956 S. Garnett Rd.
      Tulsa, OK 74108
      Store 31522                                    Lease                                $0.00                                      Unknown

55.7. 1000 S. Elm Place
      Broken Arrow, OK 74012
      Store 31531                                    Lease                                $0.00                                      Unknown
55.8. 115 E. Taft St.
      Sapulpa, OK 74066
      Store 31532                                    Lease                                $0.00                                      Unknown

55.9. 1301 W. Will Rogers Blvd.
      Claremore, OK 74017
      Store 31533                                    Lease                                $0.00                                      Unknown
55.10. 142 W. Shawnee St.
      Muskogee, OK 74401
      Store 31534                                    Lease                                $0.00                                      Unknown
55.11. 1721 S. Muskogee
      Tahlequa, OK 74464
      Store 31535                                    Lease                                $0.00                                      Unknown

55.12. 6481 S. Memorial Highway
      Tulsa, OK 74133
      Store 31542                                    Lease                                $0.00                                      Unknown
55.13. 314 W. 11th St.
      Coffeyville, KS 67337
      Store 31549                                    Lease                                $0.00                                      Unknown
55.14. 3152 E. 51st St.
      Tulsa, OK 74105
      Store 31537                                    Lease                                $0.00                                      Unknown
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

     General description                                           Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 6
Debtor       Yummy Holdings LLC                                                          Case number (if known)   19-70069
             Name

62. Licenses, franchises, and royalties

     Long John Silvers/A&W Franchisee Rights                              $53,938.00                                              Unknown
63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Intercompany receivable from Yummy Seafoods, LLC                                                                          $930,494.99
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                               $930,494.99

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 7
Debtor           Yummy Holdings LLC                                                                                  Case number (if known)         19-70069
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $41,158.08
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $64,212.19

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                       $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +        $930,494.99

91. Total. Add lines 80 through 90 for each column.                        91a.         $1,035,865.26            +     91b.                  $0.00


                                                                                                                                                                $1,035,865.26
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 8
 Fill in this information to identify the case:
 Debtor name          Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-70069                                                                                        Check if this is an
 (if known)                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more               Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                   Amount of claim        Value of collateral
                                                                                                              Do not deduct the      that supports
                                                                                                              value of collateral.   this claim

 2.1      Creditor's name                                     Describe debtor's property that is
          DTMJ-1, LLC                                         subject to a lien                                    $955,926.41              $64,367.65

          Creditor's mailing address                          Garnished funds in amount of $64,367.65
          Attn: David & Tara Montgomery                       Describe the lien
          5134 Wright Terrace                                 Postjudgment Garnishment Lien
                                                              Is the creditor an insider or related party?
          Stokie                     IL       60077                No
                                                                   Yes
          Creditor's email address, if known
                                                              Is anyone else liable on this claim?
          Date debt was incurred                                  No
                                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                          1    5      3   5   As of the petition filing date, the claim is:
          Do multiple creditors have an interest in           Check all that apply.
          the same property?                                      Contingent
              No                                                  Unliquidated
              Yes. Specify each creditor, including this          Disputed
              creditor, and its relative priority.

Landlord 31535 - JUDGMENT




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                    $955,926.41


Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
Debtor       Yummy Holdings LLC                                                        Case number (if known) 19-70069

 Part 2:         List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         DTMJ-1, LLC                                                                   Line    2.1
         Gentra Abbey Sorem
         Connor & Winters LLP
         4000 One Williams Center
         Tulsa                                        OK       74172


         DTMJ-1, LLC                                                                   Line    2.1
         c/o Riggs, Abney, Neal, Turpen, et al.
         Attn: Kristopher Koepsel
         502 West Sixth Street
         Tulsa                                        OK       74119


         DTMJ-1, LLC                                                                   Line    2.1
         700 Sleater Kinney Road SE# B293




         Lacey                                        WA       98503




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2
 Fill in this information to identify the case:
 Debtor              Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-70069                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the               $4,670.58           $4,670.58
                                                                claim is: Check all that apply.
Kansas Department of Revenue
                                                                    Contingent
915 SW Harrison St                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Topeka                                KS      66625-5000        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
4/1/19-5/16/19
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )
Kansas sales taxes


     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $1,019.00           $1,019.00
                                                                claim is: Check all that apply.
Muskogee County Treasurer Kelly M Garret
                                                                    Contingent
P.O. BOX 1587                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Muskogee                              OK      74402-1587        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )
Personal property taxes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor      Yummy Holdings LLC                                                       Case number (if known)    19-70069

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the               $31,230.00       $31,230.00
                                                            claim is: Check all that apply.
Oklahoma Tax Commission
                                                                Contingent
P.O. BOX 26920                                                  Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Oklahoma City                      OK     73126-0920        Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?
4/1/19-5/16/19
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )
Oklahoma sales taxes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
Debtor        Yummy Holdings LLC                                                       Case number (if known)      19-70069

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                    Unknown
                                                                   Check all that apply.
2-H Refrigeration                                                      Contingent
P.O. BOX 758                                                           Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Cleveland                                OK       74020            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                    $8,750.00
                                                                   Check all that apply.
A Cut Above                                                            Contingent
P.O. Box 1417                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Sand Springs                             OK       74063            Services

Date or dates debt was incurred         Various                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                    $2,284.68
                                                                   Check all that apply.
A&W Restaurants                                                        Contingent
PO Box 63-7604                                                         Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Cincinnati                               OH       45263-7604       Royalties

Date or dates debt was incurred         5/12/19                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                   $25,533.32
                                                                   Check all that apply.
AA&L II LLC                                                            Contingent
72 Canfield Rd                                                         Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Pittsford                                NY       14534            Triple Net Lease

Date or dates debt was incurred         Various                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,222.86
                                                                Check all that apply.
Amerifactors Financial Group, LLC                                   Contingent
P.O. BOX 628328                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
ORLANDO                                FL       32862           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $9,850.00
                                                                Check all that apply.
Apex Brands LLC                                                     Contingent
3304 Essex Dr.                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Richardson                             TX       75082           Intercompany Payables

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $50,000.00
                                                                Check all that apply.
Apex Brands West Texas LLC                                          Contingent
3304 Essex Dr.                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Richardson                             TX       75082           Intercompany Payables

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $168.05
                                                                Check all that apply.
Asset Enterprises                                                   Contingent
3431 N. Industrial Dr.                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Simpsonville                           SC       29681           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
Debtor        Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

   3.9      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,332.88
                                                                 Check all that apply.
AT&T                                                                 Contingent
P.O. BOX 105414                                                      Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Atlanta                                 GA       30348-5414      Services

Date or dates debt was incurred       Various                    Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.10      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,658.00
                                                                 Check all that apply.
August, August and Lane of Rochester LLC                             Contingent
72 Canfield Rd                                                       Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Pittsford                               NY       14534           Lease

Date or dates debt was incurred       Various                    Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.11      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,017.56
                                                                 Check all that apply.
Auto Chlor Services, LLC                                             Contingent
Dept. #205, P.O. Box 4869                                            Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Houston                                 TX       77210-4869      Services

Date or dates debt was incurred       Various                    Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.12      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,002.12
                                                                 Check all that apply.
Automatic Fire Control, Inc.                                         Contingent
1708 S.E. 22nd St                                                    Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Oklahoma City                           OK       73129           Services

Date or dates debt was incurred       Various                    Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
Debtor        Yummy Holdings LLC                                                   Case number (if known)      19-70069

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,480.00
                                                               Check all that apply.
Bestway Air Filters, Inc                                           Contingent
12222 S State Hwy 51                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Coweta                                 OK      74429           Vendor

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.14     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,230.55
                                                               Check all that apply.
Bevco, Inc.                                                        Contingent
6900 Camille Avenue                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Oklahoma City                          OK      73149           Vendor

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.15     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $3,875.00
                                                               Check all that apply.
Brooks Grease Trap Service                                         Contingent
3104 N. Erie Ave                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74115           Services

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.16     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $13,806.12
                                                               Check all that apply.
Carolyn Kriegsman Trust                                            Contingent
1634 South Boston Ave                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74119-4416      Triple Net Lease

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $822.51
                                                                Check all that apply.
CenterPoint Energy                                                  Contingent
P.O. BOX 4583                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77210-4583      Utilities

Date or dates debt was incurred      4/30/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $485.75
                                                                Check all that apply.
City of Bartlesville                                                Contingent
401 S. Johnstone                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bartlesville                           OK       74003           Utilities

Date or dates debt was incurred      4/30/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $302.54
                                                                Check all that apply.
City of Broken Arrow                                                Contingent
P.O. Box 610                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Broken Arrow                           OK       74013           Utilities

Date or dates debt was incurred      5/2/19                     Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,206.29
                                                                Check all that apply.
City of Claremore                                                   Contingent
104 Muskogee                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Claremore                              OK       74017           Utilities

Date or dates debt was incurred      3/15/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
Debtor        Yummy Holdings LLC                                                   Case number (if known)      19-70069

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,157.43
                                                               Check all that apply.
City of Coffeyville                                                Contingent
P.O. Box 1629                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Coffeyville                            KS       67337-0949     Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.22     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,015.14
                                                               Check all that apply.
City of McAlester                                                  Contingent
P.O.BOX 578                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
McAlester                              OK       74502-0578     Utilities

Date or dates debt was incurred      5/15/19                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.23     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $223.12
                                                               Check all that apply.
City Of Muskogee                                                   Contingent
P.O. Box 1927                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Muskogee                               OK       74402-1927     Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.24     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $197.70
                                                               Check all that apply.
City of Sand Spring                                                Contingent
PO Box 268801                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Oklahoma City                          OK       73126-8801     Utilities

Date or dates debt was incurred      12/20/18                  Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8
Debtor       Yummy Holdings LLC                                                    Case number (if known)      19-70069

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $572.80
                                                               Check all that apply.
City of Sapulpa                                                    Contingent
PO Box 1130                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Sapulpa                                OK      74067-1130      Utilities

Date or dates debt was incurred      4/30/19                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.26     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $15.00
                                                               Check all that apply.
City of Sapulpa, Oklahoma                                          Contingent
425 East Dewey                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Sapulpa                                OK      74066           Utilities

Date or dates debt was incurred      4/30/19                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.27     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $327.54
                                                               Check all that apply.
City of Tulsa                                                      Contingent
200 Civic Ctr                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74103-3833      Utilities

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.28     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $525.86
                                                               Check all that apply.
Culligan of Tulsa                                                  Contingent
P.O. Box 9697                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74157-0697      Services

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $83.68
                                                                Check all that apply.
Curtis Restaurant Supply & Equip Comp.                              Contingent
6577 East 40th Street                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tulsa                                  OK       74145           Services

Date or dates debt was incurred      2/20/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,890.00
                                                                Check all that apply.
Emtec Pest Control, Inc.                                            Contingent
P.O. Box 581717                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tulsa                                  OK       74158-1717      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $220.00
                                                                Check all that apply.
Environmental Waste Solutions, LLC                                  Contingent
P.O. BOX 2959                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sarasota                               FL       34230-2959      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $829.00
                                                                Check all that apply.
Hagar Restaurants Service Inc.                                      Contingent
6200 N.W. 2nd Street                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Oklahoma City                          OK       73127           Services

Date or dates debt was incurred      1/17/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $31,875.96
                                                                Check all that apply.
HBIC LLC                                                            Contingent
1940 E. Walnut Street                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pasadena                               CA       91107           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     5    3   3               Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,280.32
                                                                Check all that apply.
HotSchedules                                                        Contingent
Attn: Tina Martin                                                   Unliquidated
                                                                    Disputed
6504 Bridge Point Pkwy. #425
                                                                Basis for the claim:
Austin                                 TX       78730           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $556.05
                                                                Check all that apply.
Hughes Network Systems, LLC                                         Contingent
P. O. Box 96874                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60693-6874      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,114.61
                                                                Check all that apply.
Interface Security Systems LLC                                      Contingent
8339 Solutions Center                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60677-8003      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $882,732.16
                                                                Check all that apply.
Janda Land Holdings, LLC                                            Contingent
Attn: David Egelston                                                Unliquidated
                                                                    Disputed
101 E. Moon Valley Drive
                                                                Basis for the claim:
Phoenix                                AZ       84022           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Store 31515

  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $108.72
                                                                Check all that apply.
JOHNSON CONTROLS SECURITY SOLUTIONS                                 Contingent
PO BOX 371967                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
PITTSBURGH                             PA       15250           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $200.00
                                                                Check all that apply.
K & M Small Engine Repair & Lawn Care                               Contingent
605 N. Osage Avenue                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dewey                                  OK       74029           Services

Date or dates debt was incurred      4/29/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $29,094.04
                                                                Check all that apply.
Lane Dworkin Properties LLC                                         Contingent
415 Park Avenue                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Rochester                              NY       14607           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     5    2   0               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
Debtor       Yummy Holdings LLC                                                    Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.41     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $99.13
                                                               Check all that apply.
Lighting, Inc.                                                     Contingent
P.O. Box 22105                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74121-2105      Services

Date or dates debt was incurred      3/5/19                    Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.42     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,543.87
                                                               Check all that apply.
Long John Silver's LLC                                             Contingent
P.O. Box 950111                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Louisville                             KY      40295-0111      Services

Date or dates debt was incurred      5/1/19                    Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.43     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $15,731.62
                                                               Check all that apply.
Long John Silvers - Advertising                                    Contingent
P.O. BOX 950106                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Louisville                             KY      40295-0106      Services

Date or dates debt was incurred      5/12/19                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.44     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $15,731.62
                                                               Check all that apply.
Long John Silvers Inc. - Royalties                                 Contingent
P.O. BOX 950111                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Louisville                             KY      40295-0111      Royalties

Date or dates debt was incurred      5/12/19                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $28,537.52
                                                                Check all that apply.
McLane Foodservice, Inc.                                            Contingent
2085 Midway Road                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carrollton                             TX       75006-5063      Services

Date or dates debt was incurred      5/10/19-5/15/19            Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $22,447.15
                                                                Check all that apply.
Morgan's Foods Inc.                                                 Contingent
4829 Galaxy Parkway, Suite A                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cleveland                              OH       44128           Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,230.94
                                                                Check all that apply.
Mullin Plumbing, Inc.                                               Contingent
118 S. Elm Place                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Broken Arrow                           OK       74012           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,523.12
                                                                Check all that apply.
NAC Advertising Trust Fund Lockbox                                  Contingent
3585 Reliable Pkwy                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60686-0035      Services

Date or dates debt was incurred      5/12/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,341.24
                                                                Check all that apply.
NADG NNN LJS-AW OK LP                                               Contingent
3131 McKinney Avenue Suite L-10                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75204           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $146.88
                                                                Check all that apply.
National Restaurant Assoc.                                          Contingent
37020 Eagle Way                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60678-1370      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $604.94
                                                                Check all that apply.
National Waste & Disposal Inc.                                      Contingent
P.O. BOX 1828                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Catoosa                                OK       74015           Utilities

Date or dates debt was incurred      4/30/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,014.12
                                                                Check all that apply.
NuCo2                                                               Contingent
P.O. Box 417902                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Boston                                 MA       02241-7902      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
Debtor       Yummy Holdings LLC                                                    Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.53     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,807.51
                                                               Check all that apply.
OG&E                                                               Contingent
PO BOX 24990                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
OKLAHOMA CITY                          OK      73124-0990      Utilities

Date or dates debt was incurred      5/2/19                    Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.54     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,373.03
                                                               Check all that apply.
Oklahoma Natural Gas Company                                       Contingent
Dept 1234                                                          Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tulsa                                  OK      74186-0002      Utilities

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.55     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $900.00
                                                               Check all that apply.
One Degree Lawn Care & Land                                        Contingent
15601 HWY 51                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tahlequah                              OK      74464           Services

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.56     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $275.00
                                                               Check all that apply.
Orkin                                                              Contingent
P.O. Box 638898                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Cincinnati                             OH      45263-8898      Services

Date or dates debt was incurred      Various                   Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,506.72
                                                                Check all that apply.
PAR TECH INC.                                                       Contingent
P.O. BOX 301175                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1175      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $334.98
                                                                Check all that apply.
Pepsi-Cola Company                                                  Contingent
P.O. BOX 75948                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60675-5948      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,791.58
                                                                Check all that apply.
Public Service Company of Oklahoma                                  Contingent
P.O. Box 24401                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Canton                                 OH       44701           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $25,063.10
                                                                Check all that apply.
Real Estate Acquisitions KJE LLC                                    Contingent
5822 Charlotte Dr Unit 3403                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Jose                               CA       95123           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $162.79
                                                                Check all that apply.
Red Book Solutions                                                  Contingent
33270 Collection Center Drive                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60693-0332      Services

Date or dates debt was incurred      5/1/19                     Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $299.75
                                                                Check all that apply.
Ron-Co Plumbing                                                     Contingent
P.O. BOX 1531                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Muskogee                               OK       74402-1531      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $167.15
                                                                Check all that apply.
RSCS Smallwares Connection                                          Contingent
P.O. BOX 182056                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Columbus                               OH       43218-2056      Services

Date or dates debt was incurred      5/6/19                     Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $16,067.80
                                                                Check all that apply.
Seven Cousins of Rochester LLC                                      Contingent
c/o Andrew August - Park Ave Bike Shop                              Unliquidated
                                                                    Disputed
72 Canfield Rd
                                                                Basis for the claim:
Pittsford Rd                           NY       14534           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     5    3   2               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.65     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,267.93
                                                                Check all that apply.
Shoes For Crews, LLC                                                Contingent
P.O BOX 504634                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
ST. LOUIS                              MO       63150-4634      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.66     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $85.97
                                                                Check all that apply.
Sooner Lock & Key Inc.                                              Contingent
5515C So. Mingo                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tulsa                                  OK       74146           Services

Date or dates debt was incurred      2/15/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.67     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $19,206.00
                                                                Check all that apply.
STE VENTURES LLC                                                    Contingent
Attn: Steven T. Tsang                                               Unliquidated
                                                                    Disputed
20028 SE 3rd Circle
                                                                Basis for the claim:
Camas                                  WA       98607           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     5    3   1               Yes


  3.68     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $462,000.00
                                                                Check all that apply.
Tajay Restaurants Inc.                                              Contingent
3304 Essex Drive                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Richardson                             TX       75082           Intercompany payables

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 19
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,995.84
                                                                Check all that apply.
The Wasserstrom Company                                             Contingent
P.O. BOX 182056                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Columbus                               OH       43218-2056      Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $757.75
                                                                Check all that apply.
Universal Vent Hood Service LLC                                     Contingent
3900 Releigh Ct.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
McKinney                               TX       75070           Services

Date or dates debt was incurred      4/20/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $236.02
                                                                Check all that apply.
Walkers Electric LLC                                                Contingent
7709 E. 42nd Place, Suite 133                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tulsa                                  OK       74145           Services

Date or dates debt was incurred      3/5/19                     Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $138.65
                                                                Check all that apply.
Waste Connections Of OK, Inc - Bartlesvi                            Contingent
P.O. BOX 742695                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
CINCINNATI                             OH       45274-2695      Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
Debtor       Yummy Holdings LLC                                                     Case number (if known)      19-70069

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $825.81
                                                                Check all that apply.
Waste Management of Tulsa                                           Contingent
P.O. BOX 660345                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75266-0345      Utilities

Date or dates debt was incurred      3/25/19                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $13,800.00
                                                                Check all that apply.
Wolter Properties, LC Limited Partnershi                            Contingent
1553 Summit Shores Vista                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Burnsville                             MN       55306           Lease

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     5    2   2               Yes


  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,712.58
                                                                Check all that apply.
Wright Heat Air & Refrigeration LLC                                 Contingent
1180 S. 79th E. Ave.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tulsa                                  OK       74112           Services

Date or dates debt was incurred      Various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Yummy Seafoods LLC                                                  Contingent
3304 Essex Drive                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Richardson                             TX       75082           Intercompany payable

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21
Debtor        Yummy Holdings LLC                                                           Case number (if known)   19-70069

 Part 3:         List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Janda Land Holdings, LLC                                              Line      3.37
         c/o Charles Greenough                                                        Not listed. Explain:
         McAfee & Taft
         Two W. Second Street, Suite 1100
         Tulsa                         OK      74103




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 22
Debtor      Yummy Holdings LLC                                                Case number (if known)      19-70069

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $36,919.58

5b. Total claims from Part 2                                                              5b.   +          $1,785,775.47


5c. Total of Parts 1 and 2                                                                5c.              $1,822,695.05
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 23
 Fill in this information to identify the case:
 Debtor name         Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-70069                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Franchise Agreement - Store 31512               A & W Restaurants - KY (Store 31512)
          or lease is for and the
                                                                                        1648 McGrathiana Pkwy, #380
          nature of the debtor's
          interest

          State the term remaining      Approx. 6/18/2028
          List the contract
          number of any
                                                                                       Lexington                           KY            40511
          government contract

2.2       State what the contract       Franchise Agreement - Store 31532               A & W Restaurants - KY (Store 31532)
          or lease is for and the
                                                                                        1648 McGrathiana Pkwy, #380
          nature of the debtor's
          interest

          State the term remaining      Approx. 6/18/2028
          List the contract
                                                                                       Lexington                           KY            40511
          number of any
          government contract

2.3       State what the contract       Franchise Agreement - Store 31534               A & W Restaurants - KY (Store 31534)
          or lease is for and the
                                                                                        1648 McGrathiana Pkwy, #380
          nature of the debtor's
          interest

          State the term remaining      Approx. 6/18/2028
          List the contract
          number of any
                                                                                       Lexington                           KY            40511
          government contract

2.4       State what the contract       Franchise Agreement - Store 31537               A & W Restaurants - KY (Store 31537)
          or lease is for and the
                                                                                        1648 McGrathiana Pkwy, #380
          nature of the debtor's
          interest

          State the term remaining      Approx. 6/18/2028
          List the contract
                                                                                       Lexington                           KY            40511
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.5        State what the contract      Franchise Agreement - Store 31542        A & W Restaurants - KY (Store 31542)
           or lease is for and the
                                                                                 1648 McGrathiana Pkwy, #380
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Lexington                       KY        40511
           number of any
           government contract

2.6        State what the contract      Store lease - Store 31534                AA&L II, LLC and August, August and Lane
           or lease is for and the
                                                                                 72 Canfield Road
           nature of the debtor's
           interest

           State the term remaining     6/17/2028
           List the contract
                                                                                 Pittsford                       NY        14534
           number of any
           government contract

2.7        State what the contract      Hardware maintenance agreement           Asset Enterprises
           or lease is for and the
                                                                                 3431 N. Industrial Dr.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Simpsonville                    SC        29681
           government contract

2.8        State what the contract      Trap/tank agreement                      Brooks Grease Trap Service
           or lease is for and the
                                                                                 3104 N. Erie Ave
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Tulsa                           OK        74115
           number of any
           government contract

2.9        State what the contract      Store lease - Store 31517                Carole Kramer and Gene Murphy
           or lease is for and the
                                                                                 c/o Tandy Shopping Center
           nature of the debtor's
           interest                                                              3325 Ocean Drive

           State the term remaining     11/30/2021
           List the contract
           number of any
                                                                                 Oxnard                          CA        93035
           government contract

2.10       State what the contract      Store lease - Store 31511                Carolyn B. Kriegsman Trust
           or lease is for and the
                                                                                 c/o W.B. Ted Kriegsman, Trustee
           nature of the debtor's
           interest                                                              1634 South Boston Avenue

           State the term remaining     1/31/2024
           List the contract
                                                                                 Tulsa                           OK        74119-4416
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 2
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.11       State what the contract      Dr. Pepper/Seven Up Beverage             DR. PEPPER/SEVEN UP, INC.
           or lease is for and the      Supply Agreement                         Attn: General Counsel
           nature of the debtor's
           interest                                                              5301 Legacy Drive

           State the term remaining
           List the contract
                                                                                 Plano                           TX        75024
           number of any
           government contract

2.12       State what the contract      Store lease - Store 31512                Eastland, Inc.
           or lease is for and the
                                                                                 12345 East Skelly Drive
           nature of the debtor's
           interest

           State the term remaining     6/30/2023
           List the contract
                                                                                 Tulsa                           OK        74128
           number of any
           government contract

2.13       State what the contract      Store lease - Store 31533                HBIC LLC
           or lease is for and the
                                                                                 1940 E. Walnut Street
           nature of the debtor's
           interest

           State the term remaining     6/17/2028
           List the contract
           number of any
                                                                                 Pasadena                        CA        91107
           government contract

2.14       State what the contract      Store lease - Store 31515                Janda Land Holdings, LLC
           or lease is for and the
                                                                                 Attn: David L. Egelston
           nature of the debtor's
           interest                                                              101 E. Moon Valley Drive.

           State the term remaining     6/17/2028
           List the contract
                                                                                 Phoenix                         AZ        84022
           number of any
           government contract

2.15       State what the contract      Store lease - Store 31520                Lane Dworkin Properties LLC
           or lease is for and the
                                                                                 415 Park Avenue
           nature of the debtor's
           interest

           State the term remaining     6/17/2028
           List the contract
           number of any
                                                                                 Rochester                       NY        14607
           government contract

2.16       State what the contract      Gift card participation agreement        LJSGC, Inc.
           or lease is for and the
                                                                                 950 Breckenridge Lane
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Louisville                      KY        40207
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.17       State what the contract      Franchise agreement - Store 31511        Long John Silvers-Royalties-Store 31511
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.18       State what the contract      Franchise agreement - Store 31512        Long John Silvers-Royalties-Store 31512
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.19       State what the contract      Franchise agreement - Store 31515        Long John Silvers-Royalties-Store 31515
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
           number of any
                                                                                 Louisville                      KY        40295-0111
           government contract

2.20       State what the contract      Franchise agreement - Store 31517        Long John Silvers-Royalties-Store 31517
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.21       State what the contract      Franchise agreement - Store 31520        Long John Silvers-Royalties-Store 31520
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
           number of any
                                                                                 Louisville                      KY        40295-0111
           government contract

2.22       State what the contract      Franchise agreement - Store 31522        Long John Silvers-Royalties-Store 31522
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.23       State what the contract      Franchise agreement - Store 31531        Long John Silvers-Royalties-Store 31531
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.24       State what the contract      Franchise agreement - Store 31532        Long John Silvers-Royalties-Store 31532
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.25       State what the contract      Franchise agreement - Store 31533        Long John Silvers-Royalties-Store 31533
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
           number of any
                                                                                 Louisville                      KY        40295-0111
           government contract

2.26       State what the contract      Franchise agreement - Store 31534        Long John Silvers-Royalties-Store 31534
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.27       State what the contract      Franchise agreement - Store 31535        Long John Silvers-Royalties-Store 31535
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
           number of any
                                                                                 Louisville                      KY        40295-0111
           government contract

2.28       State what the contract      Franchise agreement - Store 31537        Long John Silvers-Royalties-Store 31537
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.29       State what the contract      Franchise agreement - Store 31542        Long John Silvers-Royalties-Store 31542
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.30       State what the contract      Franchise agreement - Store 31549        Long John Silvers-Royalties-Store 31549
           or lease is for and the
                                                                                 P.O. BOX 950111
           nature of the debtor's
           interest

           State the term remaining     Approx. 6/18/2028
           List the contract
                                                                                 Louisville                      KY        40295-0111
           number of any
           government contract

2.31       State what the contract      Store lease - Store 31542                NADG NNN LJS-AW OK LP
           or lease is for and the
                                                                                 3131 McKinney Avenue Suite L-10
           nature of the debtor's
           interest

           State the term remaining     6/17/2028
           List the contract
           number of any
                                                                                 Dallas                          TX        75204
           government contract

2.32       State what the contract      Bulk CO2 Agreement                       NuCo2
           or lease is for and the
                                                                                 2800 SE Market Place
           nature of the debtor's
           interest

           State the term remaining     9/1/2020
           List the contract
                                                                                 Stuart                          FL        34997
           number of any
           government contract

2.33       State what the contract      Participating franchise agreement        Pepsico Sales, Inc./
           or lease is for and the
                                                                                 Pepsi-Cola Advertising and Marketing Inc
           nature of the debtor's
           interest                                                              700 Anderson Hil Road

           State the term remaining
           List the contract
           number of any
                                                                                 Purchase                        NY        10577
           government contract

2.34       State what the contract      Store lease - Store 31549                Real Estate Acquisitions KJE LLC
           or lease is for and the
                                                                                 5822 Charlotte Dr Unit 3403
           nature of the debtor's
           interest

           State the term remaining     6/17/2028
           List the contract
                                                                                 San Jose                        CA        95123
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 6
Debtor        Yummy Holdings LLC                                                   Case number (if known)   19-70069



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.35       State what the contract      Store lease - Store 31537                Seritage KMT Finance LLC
           or lease is for and the
                                                                                 c/o Seritage Growth Properties
           nature of the debtor's
           interest                                                              500 Fifth Avenue, Suite 1530

           State the term remaining     10/31/2019
           List the contract
                                                                                 New York                        NY        10110
           number of any
           government contract

2.36       State what the contract      Store lease - Store 31532                Seven Cousins of Rochester LLC
           or lease is for and the
                                                                                 c/o Andrew August - Park Ave Bike Shop
           nature of the debtor's
           interest                                                              72 Canfield Rd

           State the term remaining     6/17/2028
           List the contract
                                                                                 Pittsford Rd                    NY        14534
           number of any
           government contract

2.37       State what the contract      Store lease - Store 31531                STE VENTURES LLC,
           or lease is for and the
                                                                                 Attn: Steven T. Tsang
           nature of the debtor's
           interest                                                              20028 SE 3rd Circle

           State the term remaining     6/17/2028
           List the contract
           number of any
                                                                                 Camas                           WA        98607
           government contract

2.38       State what the contract      Store lease - Store 31522                Wolter Properties, LC Limited Partnershi
           or lease is for and the
                                                                                 1553 Summit Shores Vista
           nature of the debtor's
           interest

           State the term remaining     9/30/2021
           List the contract
                                                                                 Burnsville                      MN        55306
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 7
 Fill in this information to identify the case:
 Debtor name         Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-70069                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Ajay Dhillon                    3304 Essex Dr.                                         Carole Kramer and                     D
                                       Number      Street                                     Gene Murphy                           E/F
                                                                                                                                    G

                                       Richardson                     TX      75082
                                       City                           State   ZIP Code


2.2    Ajay Dhillon                    3304 Essex Dr.                                         A & W Restaurants - KY                D
                                       Number      Street                                     (Store 31512)                         E/F
                                                                                                                                    G

                                       Richardson                     TX      75082
                                       City                           State   ZIP Code


2.3    Ajay Dhillon                    3304 Essex Dr.                                         A & W Restaurants - KY                D
                                       Number      Street                                     (Store 31532)                         E/F
                                                                                                                                    G

                                       Richardson                     TX      75082
                                       City                           State   ZIP Code


2.4    Ajay Dhillon                    3304 Essex Dr.                                         A & W Restaurants - KY                D
                                       Number      Street                                     (Store 31534)                         E/F
                                                                                                                                    G

                                       Richardson                     TX      75082
                                       City                           State   ZIP Code


2.5    Ajay Dhillon                    3304 Essex Dr.                                         A & W Restaurants - KY                D
                                       Number      Street                                     (Store 31537)                         E/F
                                                                                                                                    G

                                       Richardson                     TX      75082
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.6   Ajay Dhillon                  3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31542)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.7   Ajay Dhillon                  3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31511               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.8   Ajay Dhillon                  3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31512               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.9   Ajay Dhillon                  3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31515               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.10 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31517               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.11 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31520               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.12 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31522               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.13 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31531               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.14 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31532               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.15 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31533               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.16 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31534               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.17 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31535               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.18 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31537               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.19 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31542               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 3
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.20 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31549               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.21 Ajay Dhillon                   3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.22 Ajay Dhillon                   3304 Essex Dr.                                    Long John Silvers Inc. -            D
                                    Number     Street                                 Royalties                           E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.23 Apex Restaurant                3304 Essex Dr.                                    AA&L II LLC                         D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.24 Apex Restaurant                3304 Essex Dr.                                    DTMJ-1, LLC                         D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.25 Apex Restaurant                3304 Essex Dr.                                    HBIC LLC                            D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.26 Apex Restaurant                3304 Essex Dr.                                    Janda Land Holdings,                D
     Management, Inc.               Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 4
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.27 Apex Restaurant                3304 Essex Dr.                                    Lane Dworkin                        D
     Management, Inc.               Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.28 Apex Restaurant                3304 Essex Dr.                                    NADG NNN LJS-AW OK                  D
     Management, Inc.               Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.29 Apex Restaurant                3304 Essex Dr.                                    Real Estate Acquisitions            D
     Management, Inc.               Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.30 Apex Restaurant                3304 Essex Dr.                                    Seven Cousins of                    D
     Management, Inc.               Number     Street                                 Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.31 Apex Restaurant                3304 Essex Dr.                                    STE VENTURES LLC                    D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.32 Apex Restaurant                3304 Essex Dr.                                    AA&L II, LLC and                    D
     Management, Inc.               Number     Street                                 August, August and                  E/F
                                                                                      Lane                                G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.33 Apex Restaurant                3304 Essex Dr.                                    HBIC LLC                            D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 5
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.34 Apex Restaurant                3304 Essex Dr.                                    Janda Land Holdings,                D
     Management, Inc.               Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.35 Apex Restaurant                3304 Essex Dr.                                    Lane Dworkin                        D
     Management, Inc.               Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.36 Apex Restaurant                3304 Essex Dr.                                    NADG NNN LJS-AW OK                  D
     Management, Inc.               Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.37 Apex Restaurant                3304 Essex Dr.                                    Real Estate Acquisitions            D
     Management, Inc.               Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.38 Apex Restaurant                3304 Essex Dr.                                    Seven Cousins of                    D
     Management, Inc.               Number     Street                                 Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.39 Apex Restaurant                3304 Essex Dr.                                    STE VENTURES LLC,                   D
     Management, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.40 ART Restaurants                3304 Essex Dr.                                    AA&L II LLC                         D
     California, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 6
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.41 ART Restaurants                3304 Essex Dr.                                    DTMJ-1, LLC                         D
     California, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.42 ART Restaurants                3304 Essex Dr.                                    HBIC LLC                            D
     California, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.43 ART Restaurants                3304 Essex Dr.                                    Janda Land Holdings,                D
     California, Inc.               Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.44 ART Restaurants                3304 Essex Dr.                                    Lane Dworkin                        D
     California, Inc.               Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.45 ART Restaurants                3304 Essex Dr.                                    NADG NNN LJS-AW OK                  D
     California, Inc.               Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.46 ART Restaurants                3304 Essex Dr.                                    Real Estate Acquisitions            D
     California, Inc.               Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.47 ART Restaurants                3304 Essex Dr.                                    Seven Cousins of                    D
     California, Inc.               Number     Street                                 Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 7
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.48 ART Restaurants                3304 Essex Dr.                                    STE VENTURES LLC                    D
     California, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.49 ART Restaurants                3304 Essex Dr.                                    AA&L II, LLC and                    D
     California, Inc.               Number     Street                                 August, August and                  E/F
                                                                                      Lane                                G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.50 ART Restaurants                3304 Essex Dr.                                    HBIC LLC                            D
     California, Inc.               Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.51 ART Restaurants                3304 Essex Dr.                                    Janda Land Holdings,                D
     California, Inc.               Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.52 ART Restaurants                3304 Essex Dr.                                    Lane Dworkin                        D
     California, Inc.               Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.53 ART Restaurants                3304 Essex Dr.                                    NADG NNN LJS-AW OK                  D
     California, Inc.               Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.54 ART Restaurants                3304 Essex Dr.                                    Real Estate Acquisitions            D
     California, Inc.               Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 8
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.55 ART Restaurants                3304 Essex Dr.                                    Seven Cousins of                    D
     California, Inc.               Number       Street                               Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.56 ART Restaurants                3304 Essex Dr.                                    STE VENTURES LLC,                   D
     California, Inc.               Number       Street                                                                   E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.57 Jerrico Inc.                   PO Box 950111                                     Seritage KMT Finance                D
                                    Number       Street                               LLC                                 E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.58 LJS Restaurants Inc.           PO Box 950111                                     Carolyn B. Kriegsman                D
                                    Number       Street                               Trust                               E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.59 LJS Restaurants Inc.           PO Box 950111                                     Eastland, Inc.                      D
                                    Number       Street                                                                   E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.60 LJS Restaurants Inc.           PO Box 950111                                     Carolyn Kriegsman                   D
                                    Number       Street                               Trust                               E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.61 LJS Restaurants LLC            PO Box 950111                                     Carole Kramer and                   D
                                    Number       Street                               Gene Murphy                         E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code




Official Form 206H                                        Schedule H: Codebtors                                                  page 9
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.62 LJS Restaurants LLC            PO Box 950111                                     Seritage KMT Finance                D
                                    Number       Street                               LLC                                 E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.63 LJS Restaurants LLC            PO Box 950111                                     Wolter Properties, LC               D
                                    Number       Street                               Limited Partnershi                  E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.64 LJS Restaurants LLC            PO Box 950111                                     Wolter Properties, LC               D
                                    Number       Street                               Limited Partnershi                  E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.65 Long John Silver's Inc.        PO Box 950111                                     Eastland, Inc.                      D
                                    Number       Street                                                                   E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.66 Nantucket Enterprises          PO Box 950111                                     Carolyn B. Kriegsman                D
     Inc.                           Number       Street                               Trust                               E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.67 Nantucket Enterprises          PO Box 950111                                     Carolyn Kriegsman                   D
     Inc.                           Number       Street                               Trust                               E/F
                                                                                                                          G

                                    Louisville                  KY      40295
                                    City                        State   ZIP Code


2.68 Ramesh Walia                   3304 Essex Dr.                                    Carole Kramer and                   D
     (deceased)                     Number       Street                               Gene Murphy                         E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                        Schedule H: Codebtors                                                 page 10
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.69 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                 (Store 31512)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.70 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                 (Store 31532)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.71 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                 (Store 31534)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.72 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                 (Store 31537)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.73 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                 (Store 31542)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.74 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31511               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.75 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31512               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 11
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.76 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31515               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.77 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31517               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.78 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31520               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.79 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31522               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.80 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31531               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.81 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31532               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.82 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31533               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 12
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.83 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31534               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.84 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31535               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.85 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31537               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.86 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31542               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.87 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers-                  D
     (deceased)                     Number     Street                                 Royalties-Store 31549               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.88 Ramesh Walia                   3304 Essex Dr.                                    A & W Restaurants - KY              D
     (deceased)                     Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.89 Ramesh Walia                   3304 Essex Dr.                                    Long John Silvers Inc. -            D
     (deceased)                     Number     Street                                 Royalties                           E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 13
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.90 Tabbassum Mumtaz               3304 Essex Dr.                                    Carole Kramer and                   D
                                    Number     Street                                 Gene Murphy                         E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.91 Tabbassum Mumtaz               3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31512)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.92 Tabbassum Mumtaz               3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31532)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.93 Tabbassum Mumtaz               3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31534)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.94 Tabbassum Mumtaz               3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31537)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.95 Tabbassum Mumtaz               3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                 (Store 31542)                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.96 Tabbassum Mumtaz               3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31511               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 14
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.97 Tabbassum Mumtaz               3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31512               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.98 Tabbassum Mumtaz               3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31515               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.99 Tabbassum Mumtaz               3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31517               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.100 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31520               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.101 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31522               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.102 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31531               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.103 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31532               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 15
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.104 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31533               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.105 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31534               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.106 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31535               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.107 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31537               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.108 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31542               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.109 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers-                  D
                                    Number     Street                                 Royalties-Store 31549               E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.110 Tabbassum Mumtaz              3304 Essex Dr.                                    A & W Restaurants - KY              D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 16
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.111 Tabbassum Mumtaz              3304 Essex Dr.                                    Long John Silvers Inc. -            D
                                    Number     Street                                 Royalties                           E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.112 Tajay Restaurants Inc.        3304 Essex Drive                                  AA&L II LLC                         D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.113 Tajay Restaurants Inc.        3304 Essex Drive                                  DTMJ-1, LLC                         D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.114 Tajay Restaurants Inc.        3304 Essex Drive                                  HBIC LLC                            D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.115 Tajay Restaurants Inc.        3304 Essex Drive                                  Janda Land Holdings,                D
                                    Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.116 Tajay Restaurants Inc.        3304 Essex Drive                                  Lane Dworkin                        D
                                    Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.117 Tajay Restaurants Inc.        3304 Essex Drive                                  NADG NNN LJS-AW OK                  D
                                    Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 17
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.118 Tajay Restaurants Inc.        3304 Essex Drive                                  Real Estate Acquisitions            D
                                    Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.119 Tajay Restaurants Inc.        3304 Essex Drive                                  Seven Cousins of                    D
                                    Number     Street                                 Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.120 Tajay Restaurants Inc.        3304 Essex Drive                                  STE VENTURES LLC                    D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.121 Tajay Restaurants Inc.        3304 Essex Drive                                  AA&L II, LLC and                    D
                                    Number     Street                                 August, August and                  E/F
                                                                                      Lane                                G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.122 Tajay Restaurants Inc.        3304 Essex Drive                                  HBIC LLC                            D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.123 Tajay Restaurants Inc.        3304 Essex Drive                                  Janda Land Holdings,                D
                                    Number     Street                                 LLC                                 E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.124 Tajay Restaurants Inc.        3304 Essex Drive                                  Lane Dworkin                        D
                                    Number     Street                                 Properties LLC                      E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 18
Debtor       Yummy Holdings LLC                                                    Case number (if known)   19-70069



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.125 Tajay Restaurants Inc.        3304 Essex Drive                                  NADG NNN LJS-AW OK                  D
                                    Number     Street                                 LP                                  E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.126 Tajay Restaurants Inc.        3304 Essex Drive                                  Real Estate Acquisitions            D
                                    Number     Street                                 KJE LLC                             E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.127 Tajay Restaurants Inc.        3304 Essex Drive                                  Seven Cousins of                    D
                                    Number     Street                                 Rochester LLC                       E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code


2.128 Tajay Restaurants Inc.        3304 Essex Drive                                  STE VENTURES LLC,                   D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Richardson                  TX      75082
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 19
 Fill in this information to identify the case:


 Debtor Name Yummy Holdings LLC

 United States Bankruptcy Court for the:                   WESTERN DISTRICT OF TEXAS

 Case number (if known): 19-70069                                                                                                                                                   Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $1,035,865.26
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $1,035,865.26
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $955,926.41

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                       $36,919.58
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $1,785,775.47
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $2,778,621.46




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
 Fill in this information to identify the case and this filing:
 Debtor Name         Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-70069
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 06/15/2019                       X /s/ Omar Misleh
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Omar Misleh
                                                             Printed name
                                                             Authorized Agent
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:
 Debtor name        Yummy Holdings LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        19-70069
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other                                         $1,944,016.26
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $6,294,278.92

                                                                                   Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $6,892,961.60

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. McLane Foodservice, Inc.                                 Various              $427,869.09               Secured debt
      Creditor's name                                         between
      2085 Midway Road                                                                                       Unsecured loan repayments
                                                              2/18/19 and
      Street                                                                                                 Suppliers or vendors
                                                              5/16/19
                                                                                                             Services
      Carrollton                      TX      75006-5063                                                     Other Goods/services
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Debtor         Yummy Holdings LLC                                                Case number (if known)   19-70069
               Name

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.2. Oklahoma Tax Commission                             2/20/19,             $94,854.33              Secured debt
      Creditor's name                                    3/15/19,
      P.O. BOX 26920                                                                                  Unsecured loan repayments
                                                         3/20/19,
      Street                                                                                          Suppliers or vendors
                                                         4/15/19,
                                                         4/22/19                                      Services
      Oklahoma City                 OK      73126-0920                                                Other Sales tax
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.3. Long John Silvers Inc. - Royalties                  2/28/19,             $92,777.71              Secured debt
      Creditor's name                                    3/6/19,
      P.O. BOX 950111                                                                                 Unsecured loan repayments
                                                         3/18/19,
      Street                                                                                          Suppliers or vendors
                                                         3/22/19,
                                                         4/17/19                                      Services
      Louisville                    KY      40295-0111                                                Other Royalties
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.4. Long John Silvers - Advertising                     2/28/19,             $91,825.10              Secured debt
      Creditor's name                                    3/6/19,
      P.O. BOX 950106                                                                                 Unsecured loan repayments
                                                         3/18/19,
      Street                                                                                          Suppliers or vendors
                                                         3/22/19,
                                                         4/17/19                                      Services
      Louisville                    KY      40295-0106                                                Other Advertising fund
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.5. Seritage KMT Finance LLC                            3/1/19,              $20,643.32              Secured debt
      Creditor's name                                    4/1/19,
      c/o Seritage Growth Properties                                                                  Unsecured loan repayments
                                                         4/10/19,
      Street                                                                                          Suppliers or vendors
      500 Fifth Avenue, Suite 1530                       5/1/19
                                                                                                      Services
      New York                      NY      10110                                                     Other Rent and property taxes
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.6. AEP Public Service Co. of Oklahoma                  Various              $18,629.77              Secured debt
      Creditor's name                                    between
      PO Box 24421                                                                                    Unsecured loan repayments
                                                         2/20/19 and
      Street                                                                                          Suppliers or vendors
                                                         5/16/19
                                                                                                      Services
      Canton                        OH      44701-4421                                                Other Utilities
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.7. Tandy Town                                          3/21/19,             $15,750.00              Secured debt
      Creditor's name                                    4/1/19,
      Attn: Lisa Johnston                                                                             Unsecured loan repayments
                                                         5/1/19
      Street                                                                                          Suppliers or vendors
      1744 E. Carl Albert Pkwy.                                                                       Services
      McAlester                     OK      74501                                                     Other Rent
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.8. Kansas Department of Revenue                        2/20/19,             $12,331.57              Secured debt
      Creditor's name                                    3/20/19,
      915 SW Harrison St                                                                              Unsecured loan repayments
                                                         4/22/19
      Street                                                                                          Suppliers or vendors
                                                                                                      Services
      Topeka                        KS      66625-5000                                                Other Sales tax
      City                          State   ZIP Code




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
Debtor         Yummy Holdings LLC                                                Case number (if known)   19-70069
               Name

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
 3.9. A&W Restaurants                                    2/28/19,             $12,281.33              Secured debt
      Creditor's name                                    3/6/19,
      PO Box 63-7604                                                                                  Unsecured loan repayments
                                                         3/18/19,
      Street                                                                                          Suppliers or vendors
                                                         3/22/19,
                                                         4/17/19                                      Services
      Cincinnati                    OH      45263-7604                                                Other Royalties
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.10. Oklahoma Natural Gas Company                       Various              $10,290.46              Secured debt
      Creditor's name                                    between
      Dept 1234                                                                                       Unsecured loan repayments
                                                         2/20/19 and
      Street                                                                                          Suppliers or vendors
                                                         5/14/19
                                                                                                      Services
      Tulsa                         OK      74186-0002                                                Other Utilities
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.11. NAC Advertising Trust Fd Lockbox                   2/28/19,              $8,187.56              Secured debt
      Creditor's name                                    3/6/19,
      3585 Reliable Pkwy                                                                              Unsecured loan repayments
                                                         3/18/19,
      Street                                                                                          Suppliers or vendors
                                                         3/22/19,
                                                         4/17/19                                      Services
      Chicago                       IL      60686-0035                                                Other Advertising fund
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.12. Interface Security Systems LLC                     2/19/19,              $7,734.52              Secured debt
      Creditor's name                                    3/5/19,
      8339 Solutions Center                                                                           Unsecured loan repayments
                                                         3/29/19,
      Street                                                                                          Suppliers or vendors
                                                         4/2/19,
                                                         4/24/19,                                     Services
      Chicago                       IL      60677-8003   4/26/19                                      Other Goods/Services
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.13. Long John Silver's LLC                             2/19/19,              $7,703.48              Secured debt
      Creditor's name                                    3/5/19,
      P.O. Box 950111                                                                                 Unsecured loan repayments
                                                         3/14/19,
      Street                                                                                          Suppliers or vendors
                                                         3/26/19,
                                                         4/24/19                                      Services
      Louisville                    KY      40295-0111                                                Other Goods/Services
      City                          State   ZIP Code

      Creditor's name and address                        Dates           Total amount or value    Reasons for payment or transfer
                                                                                                  Check all that apply
3.14. City Of Tulsa                                      2/19/19,              $7,525.43              Secured debt
      Creditor's name                                    2/25/19,
      200 Civic Ctr                                                                                   Unsecured loan repayments
                                                         3/6/19,
      Street                                                                                          Suppliers or vendors
                                                         3/18/19,
                                                         4/3/19,                                      Services
      Tulsa                         OK      74103-3833   4/4/19,                                      Other Utilities
      City                          State   ZIP Code     4/16/19,
                                                         5/2/19,
                                                         5/15/19




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 3
Debtor         Yummy Holdings LLC                                                           Case number (if known)      19-70069
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.15. Eastland, Inc.                                              3/1/19,                 $7,441.74                 Secured debt
      Creditor's name                                             4/1/19,
      12345 East Skelly Drive                                                                                       Unsecured loan repayments
                                                                  4/30/19
      Street                                                                                                        Suppliers or vendors
                                                                                                                    Services
      Tulsa                             OK      74128                                                               Other Rent
      City                              State   ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
 4.1. Morgan's Foods Inc.                                         Several               $310,947.16            Benefits/insurance
      Insider's name                                              between
      4829 Galaxy Parkway, Suite A
      Street
                                                                  5/25/18 and
                                                                  5/13/19

      Cleveland                         OH      44128
      City                              State   ZIP Code

      Relationship to debtor
      Common ownership

      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
 4.2. Tajay Restaurant Inc.                                       6/4/18,               $225,000.00            Intercompany loans
      Insider's name                                              6/12/18,
      3304 Essex Drive
      Street
                                                                  8/30/18,
                                                                  9/13/18,
                                                                  9/26/18,
      Richardson                        TX      75082             10/11/18,
      City                              State   ZIP Code
                                                                  10/25/18,
      Relationship to debtor                                      4/8/19,
                                                                  4/22/19,
      Common ownership
                                                                  5/13/19
      Insider's name and address                                  Dates            Total amount or value       Reasons for payment or transfer
 4.3. Yummy Seafoods LLC                                          5/15/19                $62,000.00            Intercompany loans
      Insider's name
      3304 Essex Drive
      Street


      Richardson                        TX      75082
      City                              State   ZIP Code

      Relationship to debtor
      Common ownership




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Debtor         Yummy Holdings LLC                                                              Case number (if known)     19-70069
               Name

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. DTMJ-1, LLC v. Yummy                    Breach of Contract                         Cherokee County District Court
                                                                                                                                              Pending
     Holdings, LLC, Apex                                                                Name
     Restaurant Management,                                                             213 W. Delaware St.                                   On appeal
     Inc., Tajay Restaurants, Inc.                                                      Street
                                                                                                                                              Concluded

      Case number
      CJ-2019-138                                                                       Tahlequah                 OK      74464
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.2. Dailey, Christie Lynn                   Workers Compensation Claim                 Arch Insurance Company
                                                                                                                                              Pending
                                                                                        Name
                                                                                        2345 Grand Blvd., Ste. 900                            On appeal
                                                                                        Street
                                                                                                                                              Concluded

      Case number
      6794935                                                                           Kansas City               MO      64108
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.3. Recinos, Lillynn Isbella                Workers Compensation Claim                 Arch Insurance Company
                                                                                                                                              Pending
                                                                                        Name
                                                                                        2345 Grand Blvd., Ste. 900                            On appeal
                                                                                        Street
                                                                                                                                              Concluded

      Case number
      6776569                                                                           Kansas City               MO      64108
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.4. Wooten, Angela M.                       Workers Compensation Claim                 Arch Insurance Company
                                                                                                                                              Pending
                                                                                        Name
                                                                                        2345 Grand Blvd., Ste. 900                            On appeal
                                                                                        Street
                                                                                                                                              Concluded

      Case number
      6742879                                                                           Kansas City               MO      64108
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Debtor        Yummy Holdings LLC                                                 Case number (if known)    19-70069
              Name

      Case title                    Nature of case                        Court or agency's name and address          Status of case
7.5. Ward, Joe G.                   Workers Compensation Claim            Arch Insurance Company
                                                                                                                         Pending
                                                                          Name
                                                                          2345 Grand Blvd., Ste. 900                     On appeal
                                                                          Street
                                                                                                                         Concluded

      Case number
      6662801                                                             Kansas City              MO      64108
                                                                          City                     State   ZIP Code

      Case title                    Nature of case                        Court or agency's name and address          Status of case
7.6. Thompson, Mark D.              Workers Compensation Claim            Arch Insurance Company
                                                                                                                         Pending
                                                                          Name
                                                                          2345 Grand Blvd., Ste. 900                     On appeal
                                                                          Street
                                                                                                                         Concluded

      Case number
      6624510                                                             Kansas City              MO      64108
                                                                          City                     State   ZIP Code

      Case title                    Nature of case                        Court or agency's name and address          Status of case
7.7. Deffebaugh, Sandy Ann          Workers Compensation Claim            Arch Insurance Company
                                                                                                                         Pending
      Marie                                                               Name
                                                                          2345 Grand Blvd., Ste. 900                     On appeal
                                                                          Street
                                                                                                                         Concluded

      Case number
      6622186                                                             Kansas City              MO      64108
                                                                          City                     State   ZIP Code

      Case title                    Nature of case                        Court or agency's name and address          Status of case
7.8. Smallwood, Shalett             Workers Compensation Claim            Arch Insurance Company
                                                                                                                         Pending
                                                                          Name
                                                                          2345 Grand Blvd., Ste. 900                     On appeal
                                                                          Street
                                                                                                                         Concluded

      Case number
                                                                          Kansas City              MO      64108
                                                                          City                     State   ZIP Code

      Case title                    Nature of case                        Court or agency's name and address          Status of case
7.9. Billings, Tuesday              Workers Compensation Claim            Arch Insurance Company
                                                                                                                         Pending
                                                                          Name
                                                                          2345 Grand Blvd., Ste. 900                     On appeal
                                                                          Street
                                                                                                                         Concluded

      Case number
                                                                          Kansas City              MO      64108
                                                                          City                     State   ZIP Code




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 6
Debtor          Yummy Holdings LLC                                                         Case number (if known)      19-70069
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

          None

         Who received transfer?                                Description of property transferred              Date transfer      Total amount
                                                               or payments received or debts paid               was made           or value
                                                               in exchange

 13.1. DTMJ-1, LLC                                             Postjudgment garnishment lien                    5/14/2019              $64,367.65

         Address

         Attn: David & Tara Montgomery
         Street
         5134 Wright Terrace

         Stokie                       IL      60077
         City                         State   ZIP Code

         Relationship to debtor
         Landlord




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Debtor          Yummy Holdings LLC                                                      Case number (if known)     19-70069
                Name


 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply

         Address                                                                                Dates of occupancy

 14.1. 6718 E. Admiral Place                                                                    From      6/19/2008           To   5/21/2018
         Street


         Tulsa                                              OK        74115
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.2. 900 E. Charles Page Blvd.                                                                From      6/19/2008           To   11/23/2018
         Street


         Sand Springs                                       OK        74063
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.3. 1444 S. Peoria Ave.                                                                      From      6/19/2008           To   2/22/2019
         Street


         Tulsa                                              OK        74120
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.4. 1956 S. Garnett Rd.                                                                      From      6/19/2008           To   4/13/2019
         Street


         Tulsa                                              OK        74108
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.5. 1301 W. Will Rogers Blvd.                                                                From      6/19/2008           To   2/24/2019
         Street


         Claremore                                          OK        74017
         City                                               State     ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 8
Debtor          Yummy Holdings LLC                                                       Case number (if known)    19-70069
                Name


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

          No. Go to Part 9.
          Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

          No.
          Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                     No.
                     Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

          No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                   No. Go to Part 10.
                   Yes. Fill in below:

 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

          None

         Financial institution name and address            Last 4 digits of             Type of account     Date account        Last balance
                                                           account number                                   was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.1. Spirit Bank
         Name
                                                           XXXX- 9         0    6   3      Checking              3/20/2019           $310.61
         4815 S. Harvard Ave.                                                              Savings
         Street
                                                                                           Money market
                                                                                           Brokerage
                                                                                           Other
         Tulsa                      OK      74135
         City                       State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 9
Debtor          Yummy Holdings LLC                                                          Case number (if known)      19-70069
                Name

         Financial institution name and address            Last 4 digits of               Type of account        Date account         Last balance
                                                           account number                                        was closed,          before closing
                                                                                                                 sold, moved,         or transfer
                                                                                                                 or transferred
 18.2. Bank of America, N.A.
         Name
                                                           XXXX- 4        5    8    7          Checking              5/29/2019              $96.37
         P.O. Box 831547                                                                       Savings
         Street
                                                                                               Money market
                                                                                               Brokerage
                                                                                               Other
         Dallas                   TX      75283-1547
         City                     State   ZIP Code

         Financial institution name and address            Last 4 digits of               Type of account        Date account         Last balance
                                                           account number                                        was closed,          before closing
                                                                                                                 sold, moved,         or transfer
                                                                                                                 or transferred
 18.3. RCB Bank
         Name
                                                           XXXX- 6        1    1    1          Checking              3/20/2019            $1,117.30
         P.O. Box 189                                                                          Savings
         Street
                                                                                               Money market
                                                                                               Brokerage
                                                                                               Other
         Claremore                OK      74018-0189
         City                     State   ZIP Code

         Financial institution name and address            Last 4 digits of               Type of account        Date account         Last balance
                                                           account number                                        was closed,          before closing
                                                                                                                 sold, moved,         or transfer
                                                                                                                 or transferred
 18.4. Bank of Oklahoma
         Name
                                                           XXXX- 3        5    1    0          Checking               12/20/17             $201.36
         P.O. Box 2300                                                                         Savings
         Street
                                                                                               Money market
                                                                                               Brokerage
                                                                                               Other
         Tulsa                    OK      74192-0001
         City                     State   ZIP Code

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

          None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

          None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Debtor       Yummy Holdings LLC                                                             Case number (if known)      19-70069
             Name


 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26a.1. Grant & Smith, LLP                                                                      From        2008          To     Present
                Name
                333 Hegenberger Rd., Suite 325
                Street


                Oakland                                        CA          94621
                City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 11
Debtor        Yummy Holdings LLC                                                             Case number (if known)      19-70069
              Name

    26b.     List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
             statement within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26b.1. Grant & Smith, LLP                                                                      From        2008          To     Present
                Name
                333 Hegenberger Rd., Suite 325
                Street


                Oakland                                        CA          94621
                City                                           State       ZIP Code

                Name and address                                                                     Dates of service

      26b.2. Ajay Dhillon                                                                            From        2008          To     Present
                Name
                3304 Essex Drive
                Street


                Richardson                                     TX          75082
                City                                           State       ZIP Code

    26c.     List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                Name and address                                                                  If any books of account and records are
                                                                                                  unavailable, explain why
         26c.1. Grant & Smith, LLP
                Name
                333 Hegenberger Rd., Suite 325
                Street


                Oakland                                        CA          94621
                City                                           State       ZIP Code

                Name and address                                                                  If any books of account and records are
                                                                                                  unavailable, explain why
         26c.2. Ajay Dhillon
                Name
                3304 Essex Drive
                Street


                Richardson                                     TX          75082
                City                                           State       ZIP Code

    26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
             financial statement within 2 years before filing this case.

                 None

                Name and address

      26d.1. Restaurant Supply Chain Solutions
                Name
                P.O. Box 638655
                Street


                Cincinnati                                     OH          45263-8655
                City                                           State       ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 12
Debtor        Yummy Holdings LLC                                                          Case number (if known)     19-70069
              Name

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                      Address                                    Position and nature of any interest       % of interest, if any

Tabbassum Mumtaz                          3304 Essex Drive                           President/Manager/Equity                           37%
                                          Richardson, TX 75082
Ajay Dhillon                              3304 Essex Drive                           Equity                                             33%
                                          Richardson, TX 75082
Kulwinder Walia                           3304 Essex Drive                           Equity                                             30%
                                          Richardson, TX 75082
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 06/15/2019
            MM / DD / YYYY
X /s/ Omar Misleh                                                            Printed name Omar Misleh
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Authorized Agent

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
